DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 11/20/20.
Response to Arguments
Applicant’s 11/20/20 arguments with respect to claims have been considered but are moot in view of new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0337206 A1 to Bugenhagen et al. (“Bugenhagen”) in view of U.S. Patent Publication No. 2014/0033288 A1 to Wynn et al. (“Wynn”) and further in view of U.S. Patent Publication No. 2020/0092272 A1 to Eisen et al. (“Eisen”).  
As to claim 1, Bugenhagen discloses a method, comprising:
accessing, with the computing system, a portal associated with the first identifier that is associated with the at least one service (Bugenhagen: abstract:  user portal (e.g. an app-based or web-based customer portal) allows user to manipulate or interact with icons of devices, apps, VNFs etc as a form of making customer portal or customer control point [0218] … user interacts with GUI (see with [0218] - portal) to drag, move or drag and drop icons (identifier(s)) for each of App 1 or VNF 1 (accessing a portal associated with 1st 2nd … nth identifier(s) that is associated with the at least one service) into icon of drawer or container (identifier(s)) associated with icon of network enhanced residential gateway (NERG) (accessing a portal associated with 1st 2nd … nth identifier(s) that is associated with the at least one service) [0223] … for example, user expecting to visit conference in another city, prior to or upon arrival at venue, requests to automatically connect with network associated with entity and On the Go panel might allow free association and connection with any network in range …  entity might auto-populate panel to notify user of which entity is associated with currently connected network and may be effected in response to On the Go panel settings as described in fig 13-17 [0231] … user might drag or drop IoT service overlay, an apps service overlay, gaming network service overlay in the My Connections panel (accessing a portal associated with 1st 2nd … nth identifier(s) that is associated with the at least one service) [0227] …);
receiving, with the computing system and via the portal, a second identifier associated with a user who is requesting, from a service provider, service via one or more of at least one customer premises equipment or a user device (Bugenhagen: abstract: user portal (e.g. an app-based or web-based customer portal) allows user to manipulate or interact with icons of devices, apps, VNFs etc as a form of making a request; fig 1-3, 13-20, [0013-103; 190-244]: network node in 1st network receives, via 1st network access device in 2nd network, request from user device to establish roaming network access (see with [0223; 231; 227- such as via On the Go via portal) (receiving via portal information from user who is requesting, from a service provider, service via one or more of a user device) and authenticates a user associated with user device … authentication might include  … establishing link with portal, sending authentication information (second identifier associated with a user) to portal from at one of a user device and authenticating via portal, the user based on authentication information [0051-52] (receiving via portal a second identifier associated with a user who is requesting, from a service provider, service via one or more of a user device) …);
authenticating, with the computing system and via the portal, the second identifier associated with the user (Bugenhagen: fig 1-3, 13-20, [0013-103; 190-244]: … determining whether user is authorized to  access at least one of data, contents, profiles, and/or apps accessible by 2nd network device … sending authentication information to the portal from at least one of the user or user device and authenticating via the portal the user based on authentication information from the user or user device [0052] …  ); and
Bugenhagen did not explicitly disclose verifying with the computing system and via the portal, the second identifier associated with the user (emphasis added). 
Wynn discloses verifying with the computing system and via the portal, the second identifier associated with the user (emphasis added) (Wynn: fig 1-7 & 25-36, [ 0017-172; 470-604]: network record allows multiple digital devices to use the same network credentials, for example, the user may own multiple digital devices with multiple DDIDs associated with different devices, as a result, user may retrieve network credentials for a hotspot using any number of digital devices (second identifier associated with the user) [0143] …  network credentials, for example, username and password for an account associated with hotspot  … credentials from authentication response forwarded to authentication server for verification … upon verifying credentials,  [0122; 128; 148] … … curated virtual network (CVN) (portal) … curated collection of free and open amenity hotspots (portal)… CVN network owner may be any individual, group, company or other entity, for example, venue owner … if explicit permission from network owner received, one or more identifiers for wireless network may be confirmed and verified … venue owner portal may be a webpage, pop-up, form of the like with any number of customer experience interface(s) e.g. to rate a venue, product or service … venue attendee devices (user(s)) connect to wireless network, provide connection information …even if wireless network is notification message (portal)… depict a notification identifier e.g. “connected to PopWiFi hotspot! Tap to visit Devicespace HQ”  … to provide access indicator … based on user ID, location of venue attendee device or past visits, type of venue or the like (verifying, with the computing system and via the portal, the second identifier(s) associated with the user) …   [0445-446; 525-530; 573-576]).
Bugenhagen and Wynn are analogous art because they are from the same field of endeavor with respect to network access.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Wynn into the method by Bugenhagen.  The suggestion/motivation would have been to provide network credentials for network access (Wynn: [0016-17]).  
Bugenhagen and Wynn further disclose in response to the user providing the second identifier via the portal and the portal verifying the provided second identifier (Wynn: fig 1-7 & 25-36, [ 0017-172; 470-604]:  … authentication module provides venue owner portal to allow selections and/or creating notification message(s) and/or customer experience interface(s) … portal may be a webpage, pop-up, form and the like  [0525] … authentication module authenticates a venue owner(s) or operator(s) or venue attendee(s) may confirm, authenticate and/or verify password(s) (see with [0525] – authentication module = portal – thus, the portal verifying the provided 1st 2nd identifier(s)), username(s), identit(ies)  and/or other credentials within or associated with network record (verifying the provided 1st 2nd identifier(s))  … for example, client on venue attendee device provides access indication when connects and/or scans one or more wireless network(s) providing wireless network identifier (SSID or BSSID) as well as venue attendee identifier (in response to the user providing 1st 2nd identifier(s))  [0499-502]), 
sending, with the computing system and via the portal (Wynn: fig 1-7 & 25-36, [ 0017-172; 470-604]:  … authentication module provides venue owner portal to allow selections and/or creating notification message(s) and/or customer experience interface(s) … portal may be a webpage, pop-up, form and the like  [0525] (sending, with the computing system and via the portal) …), 
one or more updates to the at least one customer premises equipment (Bugenhagen: fig 1-4, 12-20, [0013-106; 172-244]: gateway, in which switch is disposed, includes at least one of customer premises equipment (CPE) [0047; 135; 172]  … service portal instantiated in edge switch … customer portal that may be web-based customer portal installed or run locally on user device with appropriate updates and communications with [0101; 212] … user might interact with GUI to drag, move, or drag and drop icons for each App 1 and VNF 1 (one or more updates) into icon of drawer or container of network enhanced residential  gateway (NERG) (see with [0047; 135; 172; 0101; 212] - one or more updates to the at least one customer premises equipment) [0223] …; 
Wynn: fig 1-7 & 25-36, [ 0017-172; 470-604]: … updating network profiles within network database by updating shared indicator within each network profile associated with an identical attribute … attribute may be SSID [0033] … venue owner or operator may make changes such as additions, updates or deletions of notifications and/or customer experience interfaces [0536] … [0542]), 
based at least in part on one or more of the first identifier associated with the at least one service and the second identifier associated with the user (Wynn: fig 1-7 & 25-36, [ 0017-172; 470-604]:  … authentication module provides venue owner portal to allow selections and/or creating notification message(s) and/or customer experience interface(s) … portal may be a webpage, pop-up, form and the like  [0525] … authentication module authenticates a venue owner(s) or operator(s) or venue attendee(s) may confirm, authenticate and/or verify password(s) (based on 1st identifier(s) associated with user(s)), username(s), identit(ies)  and/or other credentials within or associated with network record (based on 1st associated with at least one service and 2nd identifier(s) associated with user(s))  … for example, client on venue attendee device provides access indication when connects and/or scans one or more wireless (based on 1st associated with at least one service and 2nd identifier(s) associated with user(s))  [0499-502]).
Same motivation applies as mentioned above to make the proposed modification.
Bugenhagen did not explicitly disclose receiving from a user, with a computing system, a picture or a scan of a first identifier associated with at least one service, wherein the first identifier is a QR code or a bar code.
Eisen discloses receiving from a user, with a computing system, a picture or a scan of a first identifier associated with at least one service, wherein the first identifier is a QR code or a bar code (Eisen: fig 1-3, [0012-13; 40-58]: a visual graphical bar code such as QR code (a picture or a scan of a first identifier) employed to verify respective identities between user and online service provider (first identifier associated with at least one service) [0039] … user device 104 capturing graphical barcode via authentication session on one or more interactive webpages (see with [0029] – portal) and user device 104 scans visual  graphical barcode such as QR code displayed on display device 101 [0040] … authentication system can verify identity of a user and/or online service provider to the other by generating and analyzing graphical authentication indicia or quick response (QR) codes [0036]).
Bugenhagen, Wynn and Eisen are analogous art because they are from the same field of endeavor with respect to verification.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Eisen into the method by Bugenhagen and Wynn.  The suggestion/motivation would have been to provide users and  online service providers that may need to verify the identity of the other a visual graphical barcode such as QR code (Eisen: [0039]).
As to claim 2, Bugenhagen, Wynn and Eisen disclose wherein the at least one customer premises equipment is a universal customer premises equipment which is configured to adapt to perform functionalities associated with a dedicated customer premises equipment (Bugenhagen: fig 1-4, 12-20, [0013-the user being unassociated with the first network access device (universal customer premises equipment) and based on determination user is authorized to access data, content, profiles and/or application accessible via second network device that user is associated with (dedicated customer premises equipment), the network node might establish a secure private connection through the hypervisor coupled to the first network device to provide user with access (which is configured to adapt to perform functionalities associated with a dedicated customer premises equipment) [0051-52; 178-179]).
For motivation, see rejection of claim 1.
As to claim 3, Bugenhagen, Wynn and Eisen disclose wherein the one or more updates cause the universal customer premises equipment to adapt to perform functionalities associated with the dedicated customer premises equipment (Bugenhagen: fig 1-4, 12-20, [0013-106; 172-244]: … push one or more VNFs do hypervisor which may be unassociated with user (universal customer premises equipment) that is communication with second network access device (dedicated customer premises equipment) and establish API (update(s)) over second network and providing API access to first network access and/or hypervisor (one or more updates cause the universal customer premises equipment to adapt to perform functionalities associated with the dedicated customer premises equipment) [0051-52; 178-179]).
For motivation, see rejection of claim 1.
As to claim 4, Bugenhagen, Wynn and Eisen disclose wherein the dedicated customer premises equipment comprises at least one of a modem, a router, a firewall, an optical network terminal, a set-top box, a wireless access point, a gateway, a media player, a gaming console, a camera, a sensor, a thermostat, a desktop computer, or a laptop computer (Bugenhagen: fig 1-4, 12-20, [0013-106; 172-244]: gateway, in which switch is disposed, includes at least one of customer premises equipment (CPE) [0047; 135; 172]  … service portal instantiated in edge switch … customer portal that may be web-based customer portal installed or run locally on user device with appropriate updates and communications with [0101; 212] … user might interact with GUI to drag, move, or drag and drop icons for each App 1 and VNF 1  into icon of drawer or container of network enhanced residential  gateway (NERG) (dedicated customer premises equipment comprises gateway) [0223]).
For motivation, see rejection of claim 1.
As to claim 5, Bugenhagen, Wynn and Eisen disclose wherein the portal is at least one of a software application or a website (Bugenhagen: abstract:  user portal (e.g. an app-based or web-based customer portal) allows user to manipulate or interact with icons of devices, apps, VNFs etc as a form of making a request).
For motivation, see rejection of claim 1.
As to claim 6, Bugenhagen, Wynn and Eisen disclose receiving, with the computing system and via the portal, user input selecting the one or more updates to send to the at least one customer premises equipment (Bugenhagen: fig 1-4, 12-20, [0013-106; 172-244]: gateway, in which switch is disposed, includes at least one of customer premises equipment (CPE) [0047; 135; 172]  … service portal instantiated in edge switch … customer portal that may be web-based customer portal installed or run locally on user device with appropriate updates and communications with [0101; 212] … user might interact with GUI to drag, move, or drag and drop icons for each App 1 and VNF 1  into icon of drawer or container of network enhanced residential  gateway (NERG) (receiving, via the portal, user input selecting the one or more updates to send to the at least one customer premises equipment) [0223]).
For motivation, see rejection of claim 1.
As to claim 7, Bugenhagen, Wynn and Eisen disclose determining, with the computing system and via the portal, one or more available updates based on the first identifier associated with the at least one service equipment (Bugenhagen: fig 1-4, 12-20, [0013-106; 172-244]: the user portal might be represented by GUI that allows user to manage and manipulate  or interact with customer-service abstractions including icons of devices, apps, VNFs, etc … for based on the first identifier(s)) of a user device, a network device, a network, a service overlay and/or the like from one portion of the GUI to another portion of the GUI to request transfer (update) of the a user device, a network device, a network, a service overlay and/or the like from a first network, first portion of a network, first physical location, or first virtual location to a second network, portion of network, second physical/virtual location (via the portal, one or more available updates based on the first identifier associated with the at least one service equipment) [0060-61] …);
and displaying, with the computing system and via the portal, one or more available updates to the user (Bugenhagen: fig 1-4, 12-20, [0013-106; 172-244]: the user portal might be represented by GUI that allows user to manage and manipulate  or interact with customer-service abstractions including icons of devices, apps, VNFs, etc that when manipulated by the user cause the system to make the request to the network and/or platforms that the user is using [0060] …  and see fig 19D and the arrows showing display of available updates to user [0227]).
For motivation, see rejection of claim 1.
As to claim 8, Bugenhagen, Wynn and Eisen disclose receiving, with the computing system and via the portal (Bugenhagen: fig 1-4, 12-20, [0013-106; 172-244]: the user portal might be represented by GUI that allows user to manage and manipulate or interact with customer-service abstractions including icons of devices, apps, VNFs, etc [0060-61] …), 
user input indicating the one or more updates to push to the at least one customer premises equipment, wherein the one or more updates are associated with a location of the at least one customer premises equipment; receiving, with the computing system, the location of the at least one customer premises equipment (Bugenhagen: fig 1-4, 12-20, [0013-106; 172-244]: … for example, a user might drag, move or drag and drop icons (based on the first identifier(s)) of a user device, a network device, a network, a service overlay and/or the like from one portion of the GUI to another portion of the GUI to request transfer update) of the a user device, a network device, a network, a service overlay and/or the like from a first network, first portion of a network, first physical location, or first virtual location to a second network, portion of network, second physical/virtual location (via the portal, one or more available updates based on the first identifier associated with the at least one service equipment) [0060-61] …); and
based on the location of the at least one customer premises equipment, sending, with the computing system and to the at least one customer premises equipment, the one or more updates associated with the location of the at least one customer premises equipment (Bugenhagen: fig 1-8, 12-20, [0013-151; 172-244]: …  and see fig 19D and the arrows showing display of available updates to user of moving icons to location “my edge” and “my home” [0227]).
For motivation, see rejection of claim 1.
As to claim 9, Bugenhagen, Wynn and Eisen disclose determining, with the computing system, a location associated with the at least one customer premises equipment (Wynn: fig 1-12 & 25-36, [ 0017-238; 470-604]: digital device generates list of available wireless networks (locations) and retrieve any available information regarding networks on the list (e.g. from locally stored network profiles, from one or more network devices …) (determining, with the computing system, a location associated with the at least one customer premises equipment) [0237]); and
based on a determination of the location associated with the at least one customer premises equipment, determining, with the computing system, one or more communication channels to autonomously send the one or more updates (Wynn: fig 1-12 & 25-36, [ 0017-238; 470-604]: … the digital device may then make comparisons based on what attributes associated with the networks (locations) are available and make selection or generate prioritized list and access a selected wireless network … for example, digital device determines quality of signal, bandwidth or any other metrics along with list of available wireless networks (determining, with the computing system, one or more communication channels to autonomously send the one or more updates) determining, with the computing system, one or more communication channels to autonomously send the one or more updates)).
For motivation, see rejection of claim 1.
As to claim 10, see similar rejection to claim 9 where the method is taught by the method.
As to claim 10, Bugenhagen, Wynn and Eisen further disclose determining, with the computing system, one or more times to autonomously send the one or more updates (Wynn: fig 1-16 & 25-36, [ 0017-293; 470-604]: … digital device may provide attributes collected over a long period of time or nearly simultaneously [0287] … different notification messages and/or customer experience interfaces may be provided based on events … based on predetermined schedule based on events at venue [0496-497]).
For motivation, see rejection of claim 1.
As to claim 11, Bugenhagen, Wynn and Eisen disclose wherein the second identifier comprises at least one of a unique identifier, a QR code, a bar code, a serial number, a number sequence, a letter sequence, or a number and letter sequence (Eisen: fig 3-4 & 6, [0058-79; 102-105]: user may be assigned unique user ID in any format stored in database (second identifier comprises at least one of a unique identifier)  [0060] … along with the QR code or image data of QR code, the identity of the user (user ID) or user device (user device ID) may be submitted (second identifier comprises at least one of a unique identifier)   [0104]).
For motivation, see rejection of claim 1.
As to claim 12, Bugenhagen, Wynn and Eisen disclose wherein the one or more updates comprise at least one of one or more functionalities associated with a dedicated customer premises equipment, one or more functionalities associated with one or more video services, one or more functionalities associated with one or more wireless services, one or more functionalities associated with one or more virtual machines, one or more functionalities may be unassociated or associated with user (universal or dedicated customer premises equipment) that is communication with second network access device (dedicated customer premises equipment) and establish API (update(s)) over second network and providing API access to first network access and/or hypervisor (one or more updates associated with the dedicated customer premises equipment) [0051-52; 178-179]).
For motivation, see rejection of claim 1.
As to claim 13, Bugenhagen, Wynn and Eisen disclose receiving, with the computing system, a third identifier associated with the at least one customer premises equipment (Bugenhagen: fig 1-4, 12-20, [0013-106; 172-244]: gateway, in which switch is disposed, includes at least one of customer premises equipment (CPE) [0047; 135; 172] … … user interacts with to drag, move or drag and drop icons (1st 2nd 3rd … n identifier(s)) for each of App 1 or VNF 1 (1st 2nd 3rd … nth identifier(s) associated with CPE(s)) into icon of drawer or container (identifier(s)) associated with icon of network enhanced residential gateway (NERG) (1st 2nd 3rd … nth identifier(s) that with CPE(s)) [0223]); and
determining, with the computing system, one or more available updates based on the third identifier associated with the customer premises equipment (Bugenhagen: abstract:  user portal (e.g. an app-based or web-based customer portal) allows user to manipulate or interact with icons of devices, apps, VNFs etc as a form of making a request (i.e. icons represent available updates based on 1st 2nd 3rd … n identifier icons that include icons associated with the CPEs).
For motivation, see rejection of claim 1.
As to claim 14, Bugenhagen, Wynn and Eisen disclose determining, with the computing system, a location of the at least one customer premises equipment (Bugenhagen: fig 1-4, 12-20, [0013-106; 172-244]: automatically detecting (determining) presence, location or connectivity of at least one or more … entities, networks, network devices (CPEs) [0080] …).
For motivation, see rejection of claim 1.
As to claim 15, Bugenhagen, Wynn and Eisen disclose wherein the location of the at least one customer premises equipment is determined when the computing system detects the at least one customer premises equipment attempting to connect to a network or when the computing system detects the at least customer premises equipment has been powered up (Bugenhagen: fig 1-4, 12-20, [0013-106; 172-244]: automatically detecting (determining) presence, location or connectivity (attempting to connect) of at least one or more … entities, networks, network devices (CPEs) [0080] …).
For motivation, see rejection of claim 1.
As to claim 16, Bugenhagen, Wynn and Eisen disclose sending, with the computing system, a request to a user device to confirm that the at least one customer premises equipment is disposed at the location (Wynn: fig 1-16 & 25-36, [0017-293; 470-604]: credential request may comprise a location [0019] … the user may be required to agree to terms of service  … network credential request form (request to user device) may comprise pull down menu of different service providers and/or hotspots (customer premises equipment(s) disposed at location(s)) that the user may select (confirm) [0178; 176]); and
wherein sending, with the computing system and via the portal, one or more updates to each of the at least one customer premises equipment comprises sending, with the computing system, the one or more updates to the at least one customer premises equipment, in response to receiving a confirmation of the location associated with the at least one customer premises updates), for example, user may select TMobile and user then allowed to select among the various hotspots associated with TMobile and selection(s) stored in network record or SSID generated [0176]).
For motivation, see rejection of claim 1.
As to claim 17, Bugenhagen, Wynn and Eisen disclose wherein the request comprises at least one of an email, a text message, or a voice call (Wynn: fig 1-16 & 25-36, [0017-293; 470-604]: link to terms and conditions to be accepted in a text message, email or web page [0300]).
For motivation, see rejection of claim 1.
As to claim 18, Bugenhagen, Wynn and Eisen disclose wherein the user device comprises at least one of a desktop computer associated with the user, a laptop computer associated with the user, a tablet computer associated with the user, a smart phone associated with the user, a cellphone associated with the user, a personal digital assistant associated with the user, a remote-control device associated with the user, or a portable gaming device associated with the user (Bugenhagen: fig 1-4, 12-20, [0013-106; 172-244]: client device might be tablet computer, smart phone, laptop [0048] … ).
For motivation, see rejection of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE Y SISON/Primary Examiner, Art Unit 2443